Case 2:19-cr-00642-VAP Document 117 Filed 05/11/20 Page 1 of 2 Page ID #:3171
Case 2:19-cr-00642-VAP Document 117 Filed 05/11/20 Page 2 of 2 Page ID #:3172




  1         For the reasons stated in Defendant Imaad Shah Zuberi’s Ex Parte Application
  2 for Order Sealing Documents, it is hereby ordered that:
  3         (1) Defendant’s Ex Parte Application for Order Continuing Sentencing Date
  4         and Briefing Deadlines; Declaration of Ivy A. Wang;
  5         (2) Order on Defendant’s Ex Parte Application for Order Continuing
  6         Sentencing Date and Briefing Deadlines;
  7         (3) Under Seal Filing (Defendant’s Ex Parte Application for Order
  8         Continuing Sentencing Date and Briefing Deadlines; Declaration of Ivy A.
  9         Wang); and
 10         (4) Order;
 11 shall be filed under seal until further order of this court.
 12
 13   Dated: May 11, 2020
 14                                              HONORABLE VIRGINIA A. PHILLIPS
                                                 UNITED STATES DISTRICT JUDGE
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                 Case No. LACR19-00642-VAP
      ORDER ON DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
